On Rehearing
PER CURIAM:
After adoption of the foregoing opinion plaintiff timely filed a motion for rehearing or in the alternative to transfer to the Supreme Court. Prior to our final consideration of that motion, and after this court had denied a motion for rehearing or transfer following our affirmance of the judgment in the second trial of Kamo Electric Cooperative, Inc., v. Cushard, et al., the Supreme Court sustained Kamo’s application for transfer and that cause was duly transferred to that court en banc. We deem it of interest to lawyers and courts to note that upon consideration of the Kamo appeal, the Supreme Court approved the prior opinions of this court rendered in the cause, affirmed the judgment by opinion rendered June 8th, 1970, and denied re-hearing on July 13, 1970.
The motion in this cause for rehearing or to transfer to the Supreme Court is overruled.